Citation Nr: 9913304	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to June 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the RO 
which, among other things, denied service connection for 
lumbar strain.

By statements submitted to the RO in December 1997 and March 
1998, the veteran raised the matter of entitlement to service 
connection for, among other things, scoliosis of the spine 
and residuals of an in-service neck injury.  It appears from 
the record, however, that the RO, in effect, may have already 
granted service connection for those disorders, or 
manifestations thereof.  Specifically, the record shows that 
the RO granted service connection for rheumatoid arthritis in 
December 1997, and it appears that the RO, when evaluating 
rheumatoid arthritis in December 1997 and July 1998, included 
in its consideration of the rating to be assigned, 
manifestations such as stiffness and discomfort about the 
neck, painful motion and crepitation of the shoulders, and 
scoliosis of the thoracic spine.  As this matter has not been 
developed for appellate review, however, it is referred to 
the RO for clarification and further action, as appropriate.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to an appellant if, after the 
statement of the case (SOC) has been issued, additional 
evidence pertinent to the appeal is received.  38 C.F.R. 
§ 19.31 (1998).  In the present case, the record shows that 
the RO issued the veteran a SOC in February 1998 with regard 
to the issue of his entitlement to service connection for 
lumbar strain.  Additional evidence was subsequently added to 
the record.  That evidence includes a VA examination report, 
dated in April 1998, which contains findings relative to the 
veteran's lumbar spine.  The evidence is, in the Board's 
judgment, "pertinent" to the matter here on appeal.  
Because no SSOC addressing this evidence has been issued, a 
remand is required for corrective action.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran should be contacted and 
given an opportunity to submit 
additional evidence in support of his 
claim of service connection, and the 
additional evidence received, if any, 
should be associated with the claims 
folder.  Any further development 
indicated by the record should 
thereafter be undertaken.

	2.  The RO should then take adjudicatory 
action on the claim of entitlement to 
service connection for lumbar strain.  
If the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, inter alia, a summary of the 
evidence received since the SOC was 
issued in February 1998.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


